                          United States District Court
                        Western District of North Carolina
                               Statesville Division

       Joshua Glenn McRavion,         )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               5:18-cv-00053-FDW
                                      )
                 vs.                  )
                                      )
             Dennis Harris            )
         Tiffany Gentry Cline
         Micah J. Sanderson,

            Defendant(s).

 DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 14, 2019 Order.

                                               August 14, 2019
